UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-15223 HEMACARE CORPORATION (Exact name of registrant as specified in its charter) 15350 Sherman Way, Suite 350, Van Nuys, California 91406(818) 226-1968 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock (without par value) Rights to purchase Preferred Stock (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:two hundred forty-nine (249). Pursuant to the requirements of the Securities Exchange Act of 1934, HemaCare Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. HEMACARE CORPORATION Date:April 5, 2012 By: /s/Peter van der Wal Peter van der Wal President and Chief Executive Officer
